Case 7:18-cv-08834-VB Document 125 Filed O4/€ a ea 1of 2
LY & MQ edo TT

: OFPVincent L. Briccetti C/ ~L q|

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SC  —e——eeeoees x ne oe
JODI MORALES, . oe
Plaintiff, ; COLE [
; ORDER. ~
V. .
18 CV 8834 (VB) 44/2
MEGAN J. BRENNAN, Postmaster General,
Defendant.
x

 

Today, the Court held a telephone conference on the record, which had been scheduled
by Order dated March 8, 2021. That Order was mailed to plaintiff, who is proceeding pro se, at
the address listed on the docket. (Doc. #124). Today’s conference was attended by counsel for
defendant. Plaintiff, however, failed to appear at the conference without excuse or explanation,
thereby wasting the time of the Court and counsel.

Accordingly:

1. A telephone conference is scheduled for May 6, 2021, at 11:00 a.m., at which
time the Court will issue a bench ruling explaining the basis for its decision on defendant’s
motion for summary judgment. Plaintiff is ORDERED to appear at the upcoming telephone
conference on May 6, 2021. At the time of the scheduled conference, plaintiff and counsel for
the defendant shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

2. The parties shall be prepared to discuss setting a trial date and a schedule for
pretrial submissions. They shall also be prepared to discuss what efforts they have made, and
will make, to settle this case, and how the Court can assist them in that regard.

3. Furthermore, plaintiff is ORDERED to submit a letter to the Court by April 19,
2021, explaining why she failed to appear for today’s conference.

4, If plaintiff fails to comply with any aspect of this Order, or fails to appear at the
May 6, 2021, telephone conference, the Court may dismiss this case for failure to prosecute and
failure to comply with Court orders, in accordance with Fed. R. Civ. P. 41(b).

5. Plaintiff is also reminded of her obligation to update the Court in writing as to any
change in her contact information, including any change to her address or telephone number.
Failure to do so may result in the Court dismissing this case for failure to prosecute and for
failure to comply with Court orders, in accordance with Fed. R. Civ. P. 41(b).

 

we epee me
Case 7:18-cv-08834-VB Document 125 Filed 04/09/21 Page 2 of 2

Chambers will mail a copy of this Order to plaintiff at the address listed on the docket.
Chambers will also email a copy of this Order to plaintiff at jodim71395@gmail.com.

Dated: April 9, 2021
White Plains, NY
SO ORDERED:

Vaud Vem

Vincent L. Briccetti
United States District Judge

 

 
